MEMORANDUM **
Stephen Parker Gardner appeals the district court’s denial of his pre-trial mo*695tion for release of seized assets. Because we lack jurisdiction, we dismiss.
Our jurisdiction is generally limited to “final decisions of the district courts.” 28 U.S.C. § 1291. Appellant is, in essence, seeking mandamus to compel the district court to hold a hearing to which he is not entitled. See United States v. Consiglio, 866 F.2d 310, 311 (9th Cir.1989).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.